Citation Nr: 0732760	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  In June 2007, the veteran 
testified before the Board at a hearing that was held at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

Private treatment records are outstanding.  In June 2007 
testimony before the Board, the veteran reported that his 
private audiologist had related his bilateral hearing loss 
and tinnitus to acoustic trauma in service.  He stated that 
he would submit records demonstrating the positive nexus 
opinion.  Subsequent to the hearing, a report of audiological 
evaluation dated in April 2005 was associated with the claims 
file.  This report, however, does not relate either the 
veteran's hearing loss or tinnitus to his active service.  
Accordingly, it appears that the private nexus opinion that 
the veteran referenced at his hearing is still outstanding.  
Because these records are applicable to the veteran's claims 
for service connection, these records are relevant and an 
attempt to obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
audiological evaluation of the veteran.  
All attempts to secure these records 
must be documented in the claims 
folder.

2.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and tinnitus.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

